 



Exhibit 10.77

RETENTION BONUS AGREEMENT

     This Retention Bonus Agreement (the “Agreement”) is made and entered into
effective as of August 22, 2004 (the “Effective Date”), between CHALONE WINE
GROUP, LTD., a California corporation (the “Company”), and Alan Drage
(“Employee”).

RECITALS

     A. Employee is presently employed by the Company.

     B. Employee occupies a key position with the Company, and the Company may
require the services of Employee during the period commencing on the Effective
Date through the earlier of, December 31, 2004, and the effective date of a
Change of Control of the Company, in order to effectively administer certain
aspects of the Company’s business during such time period.

     C. The Company desires to offer Employee a retention bonus as an incentive
for Employee to remain in the employment of the Company through the earlier of,
December 31, 2004, and the effective date of a Change of Control of the Company.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and with reference to the above recitals, the parties hereby
agree as follows:

     1. Incentive Date. For purposes of this Agreement, the “Incentive Date”
shall mean the earlier of: (a) December 31, 2004, or (b) the effective date of a
Change of Control of the Company.

     2. Retention and Change of Control Bonuses. In the event that Employee is
employed by the Company or its successor as of the Incentive Date, the Company
shall pay to Employee a retention bonus (the “Retention Bonus”), in a lump sum
payment, in an amount equal to twenty five percent (25%) of Employee’s annual
base salary. In addition, in the event of Change of Control, and Employee is
employed by the Company or its successor as of the effective date of such Change
of Control (the “Change of Control Date”), the Company shall pay to Employee an
additional retention bonus (the “Change of Control Bonus”), in a lump sum
payment, in an amount equal to an additional twenty five percent (25%) of
Employee’s annual base salary. For purposes of this Section 2, the rate of
Employee’s base salary for purposes of determining his or her Retention Bonus
and Change of Control Bonus shall be the Employee’s annual base salary as in
effect immediately prior to the Incentive Date or the Change of Control Date, as
applicable. Such lump sum payment(s) shall be made within ten (10) days
following the Incentive Date or the Change of Control Date, as applicable.

     3. Definition of Terms. For purposes of this Agreement, “Change of Control”
shall mean the occurrence of any of the following events:

          (a) Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) becoming the “beneficial owner”
(as defined in Rule 13d-3 under said Act), directly or indirectly, of securities
of the Company representing fifty percent (50%) or more of the total voting
power represented by the Company’s then outstanding voting securities;

 



--------------------------------------------------------------------------------



 



          (b) A change in the composition of the Board of Directors of the
Company occurring within a thirty-six (36) month period, as a result of which
fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (i) are directors of the Company as
of the date hereof, or (ii) are elected, or nominated for election, to the Board
of Directors of the Company with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual not otherwise an Incumbent Director whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of directors to the Company); or

          (c) The approval by shareholders of the Company of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the approval by
the shareholders of the Company of a plan of complete liquidation of the Company
or an agreement for the sale or disposition by Company of all or substantially
all the Company’s assets.

     4. Withholding. The Retention Bonus and Change of Control Bonus, if
applicable, payable to Employee shall be subject to applicable taxes and
withholding.

     5. Severance Benefits. This Agreement shall not affect Employee’s
eligibility or entitlement to receive benefits under any severance, change of
control or similar agreement with the Company.

     6. Other Rights and Agreements. This Agreement does not create any
employment rights not specifically set forth herein with respect to Employee. An
Employee’s employment remains at-will and can be terminated by the Company at
any time and for any reason, with or without cause. This Agreement contains the
entire understanding of the Company and Employee with respect to the subject
matter hereof.

     7. Amendment. This Agreement may be amended or revised only by written
agreement signed by an authorized officer of the Company and Employee.

     8. Applicable Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California, without giving effect to
the principles of conflict of laws thereof.

[Signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              “COMPANY”
 
       

  By:   /s/ Tom Selfridge


--------------------------------------------------------------------------------

 
            Title: President and CEO
 
            Date: August 22, 2004
 
                ALAN DRAGE
 
            By:   Alan Drage        

--------------------------------------------------------------------------------

        Print Name
 
                /s/ Alan Drage        

--------------------------------------------------------------------------------

        Signature
 
            Date: August 22, 2004

 